Fourth Court of Appeals
                                       San Antonio, Texas
                                               March 2, 2020

                                           No. 04-20-00054-CV

           IN RE STATE OF TEXAS, ex rel. Todd A. "Tadeo" Durden, County Attorney

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On February 12, 2020, this court denied relator’s petition for writ of mandamus. On
February 27, 2020, relator filed a motion requesting an extension of time in which to file a
motion for rehearing and a motion for en banc reconsideration. Relator asks for twenty-five days
from the date the reporter’s records are filed in appellate cause number 04-20-00020-CR. The
reporter’s records in cause number 04-20-00020-CR are due no later than March 3, 2020.

       Relator’s motion is GRANTED and any motion for rehearing and/or motion for en banc
reconsideration is ORDERED filed no later than twenty-five days from the date the reporter’s
records are filed in cause number 04-20-00020-CR.

        When the reporter’s records are filed, the Clerk of this court is directed to file the
reporter’s records from cause number 04-20-00020-CR into this original proceeding.

           It is so ORDERED on March 2, 2020.
                                                                            PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court


1
  This proceeding arises out of Cause No. 4845, 4863 and 4866, styled This proceeding arises out of Cause Nos.
4845, 4863, and 4866, pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L.
Harle presiding., pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L. Harle
presiding.